Citation Nr: 1705183	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities. 

2.  Entitlement to service connection for a neck disability, claimed as a back condition, to include as secondary to service-connected knee disabilities.  

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2012, the Board remanded the low back and neck claims for additional development.  

The issue of entitlement to service connection for a neck disability is discussed in the REMAND section of this decision and is remanded to the agency of original jurisdiction (AOJ),


FINDINGS OF FACT

1.  The Veteran's low back disability is at least partially caused by service-connected left knee chondromalacia patella and right knee chondromalacia patella with degenerative changes.

2.  The Veteran's depression is at least partially caused by service-connected left knee chondromalacia patella and right knee chondromalacia patella with degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, secondary to service-connected knee disabilities, are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for depression, secondary to service-connected knee disabilities, are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depression

The Board initially notes that the evidence of record does not support a finding that the Veteran's depression was incurred in or aggravated by active service. 

In a June 2014 opinion from a private psychologist, Dr. A.H.F. concluded that "it is more likely than not that the Veteran's mental disorder is a result of his service-connected injuries."  As rationale, Dr. A.H.F. noted that the Veteran has been "struggling with back and knee pain for many years," which caused difficulty managing his job duties.  The private physician then explained that the Veteran "struggle[d] with depression and anxiety due to his pain and inability to work at what he was originally trained for." 

In a September 2014 Disability Benefits Questionnaire (DBQ) report, Dr. M.A.S. diagnosed the Veteran with persistent depressive disorder.  After noting that he discussed with the Veteran "some of his physical difficulties including pain as a limited factor to dev[e]loping new roles and occupational opportunities," Dr. M.A.S. opined that it was "just as likely as not that the [V]eteran's service connected physical disorder is an aggravating factor to his mood disorder."  

In a February 2016 addendum opinion, Dr. M.A.S. noted that he was unable to determine a baseline level of severity as to the Veteran's depression due to "insufficient medical evidence" and because "the Veteran's narrative is too complex to allow for such discernment." 

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise on the question of nexus on a secondary basis.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

The June 2014 private psychologist's opinion is the most probative medical opinion of record, as it serves to link the Veteran's depression to his service-connected disabilities.  The other opinions of record, namely the September 2014 and February 2016 opinions, do not contradict the June 2014 opinion although they seem to find that the service connected physical disabilities aggravated, rather than caused, the current psychiatric disability.  Therefore, the evidence regarding whether the Veteran's depression is related to his service-connected knee disabilities is in at least equipoise.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Resolving reasonable doubt in his favor, the criteria for service connection for depression are met.

Low Back Disabilities

Initially, the evidence of record does not support a finding that the Veteran's claimed disabilities were incurred in or aggravated by active service, or manifested to a compensable degree within one year of his service separation.

An April 2009 VA examination report reflects diagnoses of mild levoscoliosis of the thoracic spine, chronic low back pain syndrome, and degenerative disc disease of the cervical spine.  

In a May 2015 opinion from a private physician, Dr. H.S. noted clinical records in which "the [V]eteran was found to have altered posture and abnormal stride."  The private physician then noted research findings concluding that "walking with a limp or antalgic gait can cause back pain and aggravate pre-existing back pain" because "each type of limp causes exaggerated bending and rotation of the trunk," which could "accelerate the aging process and cause back symptoms."  Based on review of the claims file, Dr. H.S. determined that it is "with certainty the antalgic gait caused by service connected bilateral knee conditions aided in the development of permanently aggravates [sic] the spinal problems."    

While medical opinions dated in April 2009, September 2012, April 2015 (addendum opinion), and February 2016 (addendum opinion) provide that the Veteran's low back and neck disabilities are not secondary to service-connected knee disabilities, these opinions solely rely on lack of documented evidence and fail to provide adequate rationales for their conclusions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, these opinions are of limited probative value. 

The Board concludes that the evidence is, at least, in relative equipoise on the question of whether the serevice connected disabilities caused the low back disability.  Resolving reasonable doubt in his favor, the criteria for service connection for low back and neck disabilities are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  


	ORDER	

Service connection for a low back disability is granted. 

Service connection for depression is granted. 


REMAND

The Board sought in its previous remand to obtain an explicit medical opinion as to whether the Veteran's current neck disability was caused or aggravated by the service connected disabilities.  VA medical opinions were obtained, but they did not include the explicit opinion with regard to the neck.

The private medical opinions also do not contain explicit opinions with regard to the relationship between the current neck disabilities.  The Board is required to remand this issue to insure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED for the following:

1.  Obtain a VA medical in which the examiner reviews the evidence of record, and answers the following questions:  

Is any current neck disability, at least as likely as not (50 percent or more probability) the result of a disease or injury in active service?

Is any current neck disability, at least as likely as not, caused or aggravated by a the service connected disabilities?

If aggravation is found, the examiner should note whether there is medical evidence created prior to the aggravation or between the aggravation and the current level of disability, that would establish a baseline of the neck disability prior to aggravation.

The examiner should provide reasons for the opinions that includes discussion of current medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


